Citation Nr: 9911645	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-04 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a compensable evaluation for idiopathic 
thrombocytopenia purpura (ITP).


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 



INTRODUCTION

The veteran served on active duty from March 1992 to March 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 decision by the RO that granted 
the veteran's claim of entitlement to service connection for 
ITP, and assigned a noncompensable evaluation therefor.  This 
matter was previously before the Board in September 1997, 
when it was remanded to the RO for additional development.

The Board notes that the September 1997 remand characterized 
the issue on appeal as entitlement to an "increased 
(compensable) rating" for ITP.  However, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) recently indicated that, where an appellant 
challenges the rating assigned to a given disability pursuant 
to the same rating decision which grants the claim of service 
connection for that disability, it is improper to 
characterize such a claim as an increased rating, which is a 
distinctly different type of claim.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Thus, in light of Fenderson, the 
Board has re-characterized the issue on appeal.  


REMAND

When the Board remanded this case in September 1997, it asked 
that the veteran be provided with a VA examination to obtain 
a medical opinion as to whether he has a stable platelet 
count, and if so, at what level.  See 38 C.F.R. § 4.117, 
Diagnostic Code 7705 (1998).  The reason for the remand was 
that the Board cannot use its own unsubstantiated medical 
judgment to determine whether a given set of platelet counts 
constitutes a "stable" count.  See, e.g., Hardin v. West, 
11 Vet. App. 74 (1998) (citations omitted).  

On remand, the VA Medical Center in Syracuse, New York 
notified the veteran of an examination scheduled for 
September 14, 1998, pursuant to the remand, as reflected by 
an undated letter in the file.  Computer generated documents 
reflect that, later in September 1998, the RO was notified of 
the veteran's failure to report to the scheduled examination.  
In October 1998, the veteran or his representative submitted 
certain documents for the RO's consideration in the 
adjudication of his claim.  The RO considered the October 
1998 documents, and continued the denial of his claim for a 
compensable evaluation.  

In a February 1999 presentation, the representative contends 
that, although the veteran missed the scheduled VA 
examination, "an examination in May 1998" should be 
sufficient to evaluate the veteran's ITP.  The 
representative's mention of a May 1998 examination apparently 
refers to material included in the October 1998 documents.  
He also refers to platelet counts, apparently reflected in 
the October 1998 documents, and asserts that, based upon the 
October 1998 documents and other evidence, a compensable 
evaluation is warranted.  

However, in this regard, the regulations provide, in 
pertinent part:

(a)  General.  When entitlement or 
continued entitlement to a benefit 
cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without 
good cause, fails to report for such 
examination, or reexamination, action 
shall be taken in accordance with 
paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause 
include, but are not limited to, the 
illness or hospitalization of the 
claimant, death of an immediate family 
member, etc. ... 

(b)  Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an 
original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a 
benefit which was previously disallowed, 
or a claim for increase, the claim shall 
be denied.

38 C.F.R. § 3.655 (1998).  Here, the Board determined in its 
September 1997 remand that entitlement to a compensable 
evaluation for ITP could not be established without a current 
VA examination.  On remand, the veteran failed to report for 
such examination.  As of this writing, he has not shown good 
cause for this failure.  Without such a showing, action 
"shall" be taken in accordance with subsection (b) or (c) 
of 38 C.F.R. § 3.655, as appropriate.  Id.  In this regard, 
the Board notes that the veteran's claim arises from the July 
1996 award of service connection, and is therefore part of 
his original compensation claim.  See Fenderson, supra.  
Accordingly, the "appropriate" subsection of 38 C.F.R. 
§ 3.655 for application here is 38 C.F.R. § 3.655(b).  That 
subsection provides that, when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim "shall" be rated based on the 
evidence of record.  Thus, in the absence of a showing of 
good cause, application of 38 C.F.R. § 3.655 would entail an 
adjudication of the claim without the benefit of the October 
1998 documents.  (Assuming arguendo that VA adjudicators 
viewed the October 1998 documents in the manner suggested by 
the representative, such evidence would still not provide the 
Board with a medical opinion as to whether any set of 
platelet counts shows a "stable" count - which is why the 
Board remanded this case in the first place.  See 38 C.F.R. 
§ 3.655(a).)

However, the Board cannot apply 38 C.F.R. § 3.655 without 
ensuring that the veteran has been provided with the 
opportunity to present evidence and argument on the question 
of good cause for failing to report to the scheduled 
examination.  See Marsh v. West, 11 Vet. App. 468 (1998).  
Here, the December 1998 supplemental statement of the case 
(SSOC) did not inform the veteran of the need to submit 
evidence and argument as to good cause, and he has not been 
informed of the consequences of his failure to submit such 
evidence and argument.  Under such circumstances, a remand is 
warranted.  38 C.F.R. § 19.9 (1998). 

This case is REMANDED for the following actions: 

1.  The RO should write to the veteran 
and inform him that his failure to 
report to the VA examination scheduled 
in September 1998 will result in his 
claim for a compensable evaluation for 
ITP being adjudicated on the basis of 
the evidence of record in September 
1998, and without consideration of the 
documents submitted on his behalf in 
October 1998 or thereafter, unless he 
shows good cause for his failure to 
report.  The RO's letter should recite 
38 C.F.R. § 3.655, and should provide 
the veteran reasonable time in which to 
present evidence and argument as to 
good cause for his failure to report to 
the examination.

2.  Thereafter, the RO should take 
adjudicative action on the question of 
whether good cause has been shown for 
the veteran's failure to report to the 
VA examination scheduled in September 
1998.  If the RO determines that good 
cause has not been shown, then the RO 
shall rate the veteran's claim for a 
compensable evaluation of ITP based on 
the evidence of record in September 
1998, without regard to evidence 
submitted thereafter, and if any 
benefit sought is denied, the RO should 
issue a SSOC, which includes a 
discussion of his claim in light of 
38 C.F.R. § 3.655.  In that case, the 
RO need take no further action pursuant 
to these indented remand instruction 
paragraphs.  On the other hand, if the 
RO determines that good cause has been 
shown, the RO shall proceed with the 
following indented remand instructions.

3.  Thereafter, a VA examination should 
be scheduled to determine the 
functional impairment due to ITP, with 
particular emphasis being given to 
whether the veteran has a "stable" 
platelet count, and if so at what 
level.  The examiner should be asked to 
review the claims file before examining 
the veteran.  

4.  The RO should thereafter re-
adjudicate the veteran's claim for a 
compensable evaluation for ITP.  If the 
benefit sought is not granted, the RO 
should issue a SSOC.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


